Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, made this 24th day of January, 2006 by and between
Merisant Company, a Delaware corporation (the “Company”), and Jonathan W. Cole
(the “Executive”).

 

WHEREAS, the Executive joined the employment of the Company on April 18, 2005 as
Vice President, General Counsel and Secretary of the Company.

 

WHEREAS, the Company desires to continue to employ the Executive as Vice
President, General Counsel and Secretary of the Company and certain of its
affiliates upon and subject to the terms and conditions set forth herein, and
the Executive wishes to accept such continued employment upon and subject to
such terms and conditions.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the parties hereby
agree as follows:

 

1.                                       Employment.  The Company hereby employs
the Executive, and the Executive agrees to serve as an employee of the Company
during the Period of Employment, as defined in Section 2, in the position and
with the duties set forth in Section 3 and at the Company’s corporate
headquarters.

 

2.                                       Period of Employment.  The Executive
shall be employed by the Company for the period commencing on April 18, 2005
(the “Effective Date”) and ending on the third anniversary of the Effective
Date.  Commencing on the third anniversary of the Effective Date and on each
anniversary thereof, the Employment Period shall be automatically extended by
one year, unless (x) the Executive gives the Company at least sixty (60) days’
prior written notice of, or (y) the Company gives the Executive at least sixty
(60) days’ prior written notice of, in accordance with Section 13 hereof, the
intention not to extend the Period of Employment.  The Period of Employment may
be terminated prior thereto as provided in Section 7.

 

3.                                       Position and Duties.  The Executive
shall serve as the Vice President, General Counsel and Secretary of the Company,
Merisant Worldwide, Inc. (“Parent”), Merisant US, Inc. and Merisant Foreign
Holdings I, Inc., reporting to the Chief Executive Officer of the Company and
Parent with duties, responsibilities and authority as are customarily and
ordinarily exercised by executives in similar positions in similar businesses in
the United States or any other duties and responsibilities of a member of senior
management of the Company or Parent, respectively, consistent with the foregoing
which may be assigned to the Executive by the Chief Executive of the Company. 
Subject to Section 7(e), nothing in the foregoing shall preclude the Company or
Parent from making any organizational and reporting changes it may deem
necessary or appropriate to most effectively operate the business of the
Company, Parent or any of its subsidiaries.  The Executive shall perform
faithfully and loyally and to the best of the Executive’s ability the duties
assigned to the Executive hereunder and shall devote the Executive’s full
business time, attention and efforts to the affairs of the Company and Parent
and its subsidiaries during the period of Employment, provided,

 

1

--------------------------------------------------------------------------------


 

however, that the Executive may engage in activities involving professional,
charitable, educational, religious and similar types of organizations, speaking
engagements and management of personal investments, to the extent that such
other activities do not materially interfere with the performance of Executive’s
duties under this Agreement, or conflict with the Code of Business Conduct and
Ethics of the Company or violate the terms of any of the covenants contained in
Section 8 or 9 hereof.

 

4.                                       Compensation. 

 

(a)                                  Base Salary.  As compensation for the
services of the Executive hereunder, the Company shall pay to the Executive
during the Period of Employment a base salary at the annual rate of two hundred
seventy-five thousand dollars ($275,000)  commencing on January 1, 2006, less
required and authorized withholding and deductions, payable in accordance with
the Company’s regular payroll practices.  The base salary shall be reviewed
annually, at the same time as for other senior officers of the Company, and
increased, as determined by the Compensation Committee of the Board of Directors
of the Company in its discretion, but not decreased, except as part of an
across-the-board reduction in senior officer base salaries consistent with (on a
percentage basis) reductions applicable to other senior officers of the Company,
and any such increased (or decreased) amount shall be the Executive’s “Base
Salary” for all purposes hereunder thereafter.

 

(b)                                 Performance Bonus.  In addition to the base
salary referred to in paragraph (a) of this Section, during the Period of
Employment, the Executive shall be eligible to receive an annual cash bonus in
accordance with the terms of the Company’s Annual Incentive Plan or other annual
bonus plan, as applicable, as determined by the Compensation Committee of the
Board of Directors of the Company, in its sole discretion, with a target bonus
opportunity as a percentage of Base Salary no less than sixty percent (60%)
(“Performance Bonus”).  The performance criteria under the Annual Incentive Plan
or other annual bonus plan shall be determined by the Compensation Committee of
the Board of Directors of the Company or Parent, as the case may be, within
forty-five (45) days after the beginning of the applicable fiscal year.  The
Performance Bonus in respect of any fiscal year shall be paid in accordance with
the procedures specified by the Compensation Committee, but in no event later
than ninety (90) days after the end of each fiscal year.  Notwithstanding, the
Executive’s Performance Bonus attributable to calendar year 2005 shall be as set
forth in the Company’s offer letter to the Executive, dated April 1, 2005
(“Guaranteed Bonus”).  If the Executive’s employment is terminated by either the
Executive without Good Reason or the Company with Cause, no annual cash bonus
shall be payable.

 

(c)                                  Executive Compensation Plans.  In addition
to the cash compensation provided for in paragraphs (a) and (b) of this Section,
subject to meeting eligibility provisions and to the provisions of this
Agreement, the Executive shall be entitled to be a participant in the Company’s
executive

 

2

--------------------------------------------------------------------------------


 

compensation plans generally available to senior officers of the Company, as
presently in effect or as they may be modified by the Company from time to time,
actual participation in such plans to be determined by the Compensation
Committee of the Board of Directors of the Company.

 

5.                                       Relocation and Commuting Expense
Reimbursement.  The Company shall reimburse the Executive for reasonable
commuting expenses for himself and his wife between New York City and Chicago
during the Employment Period.  During the Employment Period the Company shall
reimburse the Executive for temporary housing in the Chicago metropolitan area
until the Executive has purchased a residence in the Chicago metropolitan area
and shall cover the closing costs of the purchase of such residence up to
$5,000.  The Company shall reimburse the Executive for moving costs up to
$10,000.  In addition, the Executive will be fully grossed-up by the Company for
any imputed income required to be recognized with respect to any amounts
reimbursed to the Executive pursuant to this Section 5 so that the economic
effect to the Executive, after taking into account any tax deductions available
to the Executive, is the same as if this reimbursement was provided to the
Executive on a non-taxable basis.

 

6.                                       Employee Benefits.

 

(a)                          Vacation and Sick Leave.  The Executive shall be
entitled to paid annual vacation and sick leave in accordance with the Company’s
policy for senior officers of the Company.  In any event, the Executive will be
entitled to a minimum of four (4) weeks paid vacation each fiscal year during
the Period of Employment.

 

(b)                         Regular Reimbursed Business Expenses.  The Company
shall reimburse the Executive for all expenses and disbursements reasonably
incurred by the Executive in the performance of the Executive’s duties in
accordance herewith during the Period of Employment, and provide such other
facilities or services as the Company and the Executive may, from time to time,
agree are appropriate, in each case in accordance with the Company’s policies
established from time to time for senior officers of the Company.

 

(c)                          Employee Benefit Plans.  In addition to the
compensation provided for in Section 4 hereof, subject to meeting eligibility
provisions and to the provisions of this Agreement, the Executive shall be
entitled to participate in employee benefit plans, practices, policies and
programs and fringe benefits, on a basis no less favorable than that provided to
other senior officers of the Company.

 

(d)                         Right to Change Plans.  Subject to Section 7(e),
nothing in this Agreement shall be construed to limit, condition or otherwise
encumber the rights of Parent or the Company to amend, discontinue, substitute
or maintain any benefit plan, program or perquisite.

 

3

--------------------------------------------------------------------------------


 

7.                                       Termination.

 

(a)                          Accrued Benefits.  In the event of the termination
of the Executive’s Period of Employment hereunder for any reason, the Executive
(or his estate or representative, as applicable) shall be entitled to receive
his Accrued Benefits.  For purposes of this Agreement, “Accrued Benefits” means
collectively the following:  (i) any earned but unpaid Base Salary through the
last day of the Period of Employment, (ii) any earned but unpaid annual cash
bonus or other incentive award for the fiscal year prior to the fiscal year
during which the Period of Employment ends, (iii) any accrued but unpaid
vacation pay, (iv) any reimbursable business expenses or unpaid perquisites
through the last day of the Period of Employment, (v) any vested benefits
through the last day of the Period of Employment in accordance with the
Company’s employee benefit plans or programs and executive compensation plans,
and (vi) any benefit continuation and/or conversion rights in accordance with
the Company’s employee benefit plans or programs.

 

(b)                         Termination on Account of Death or Disability.  If
during the Period of Employment the Executive’s employment terminates on account
of death or Disability, the Period of Employment shall be immediately terminated
and the Executive, or the Executive’s estate or representative, as applicable,
shall be entitled under this Agreement to be paid  within thirty (30) days of
such termination, his Accrued Benefits.

 

(c)                          Termination Without Cause.  The Company may
terminate the Period of Employment without Cause at any time upon sixty (60)
days’ prior written notice to the Executive.  If the Company should terminate
the Period of Employment without Cause prior to a Change in Control or more than
twelve (12) months after a Change in Control, the Executive shall be entitled to
his Accrued Benefits.  In addition, provided that the Executive executes the
mutual release and non-disparagement agreement referred to in paragraph (i) of
this Section, the Executive will be entitled to the following separation
payments:

 

(i)                                     severance compensation equal to the sum
of: (A) continued payment for twelve (12) months of the Executive’s Base Salary
(based on his salary in effect immediately prior to such termination); and
(B) an amount equal to the annual cash bonus at target under the Company’s
Annual Incentive Plan or other annual bonus plan at the rate in effect
immediately prior to termination of employment which shall be paid in accordance
with the Company’s regular payroll practices reduced, if applicable, by any
payments to which the Executive is entitled under any other severance plan of
the Company (other than amounts payable pursuant to this Agreement); provided,
however, that if a Change in Control occurs during the period in which the
Executive is receiving payments hereunder, the

 

4

--------------------------------------------------------------------------------


 

amount payable hereunder but not yet paid shall be paid in a lump sum within
thirty (30) days following the Change in Control;

 

(ii)                                 continuation of the Executive’s group
health insurance and dental insurance with respect to Executive and his
dependents for the greater of (i) the period provided pursuant to the terms of
the plan or (ii) if the coverage or insurance is subject to Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the COBRA continuation period.  In
any case, for the twelve (12) month period immediately following the termination
of the Executive’s employment (and only for such period), the costs of such
continuation shall be shared by the Company and the Executive in the same
proportion as such costs are shared by active employees of the Company. 
Notwithstanding the foregoing, in the event the Executive becomes reemployed
with another employer and becomes eligible to receive comparable benefits under
the employee benefit plans referred to in the preceding sentence from such
employer, the Executive and the Executive’s dependent’s shall no longer be
entitled to continued participation in the applicable employee benefits plan;
and

 

(iii)                               senior executive level outplacement services
for a period of twelve (12) months provided by an outplacement firm selected by
the Executive and approved by the Company (such approval not to be unreasonably
withheld) and paid for by the Company.

 

(d)                                 Termination by Executive without Good
Reason; Termination by the Company for Cause.  The Executive shall have the
right, upon sixty (60) days’ prior written notice to the Company, to terminate
the Period of Employment without Good Reason.  The Company may terminate the
Period of Employment for Cause at any time.  Notwithstanding the foregoing, the
Company shall not be deemed to have terminated the Period of Employment for
Cause unless (i) the Company gives written notice to the Executive stating in
reasonable detail the events which constitute Cause, (ii) such notice is given
within the later of (x) thirty (30) days following the occurrence of such events
or (y) five (5) days following the date the Company knows of the event
constituting Cause and, (iii) if the Board of Directors of the Company
determines, in its sole discretion, that such failure or material breach is
reasonably susceptible to cure, the Executive does not effect a cure within
thirty (30) days after the receipt of the written notice referred to in clause
(i) from the Company.  If the Executive should terminate the Period of
Employment without Good Reason or the Company should terminate the Period of
Employment for Cause, the Executive shall be entitled under this Agreement to
his Accrued Benefits.  The exercise by the Company of its right to terminate the
Executive’s employment for Cause shall not abrogate the rights or remedies of
the Company in respect of the circumstances giving rise to such termination.

 

(e)                                  Termination for Good Reason.  The Executive
may terminate the Period of Employment for Good Reason.  If the Executive should
terminate the

 

5

--------------------------------------------------------------------------------


 

Period of Employment for Good Reason prior to a Change in Control or more than
twelve (12) months after a Change in Control, the Executive shall be entitled to
his Accrued Benefits.  In addition, provided that the Executive executes the
mutual release and non-disparagement agreement referred to in paragraph (i) of
this Section the Executive will be entitled to the separation payments
delineated in paragraph (c)(i)-(iii) of this Section 7.

 

(f)                                    Expiration of Period of Employment.  If
the Period of Employment ends due to the expiration thereof as a result of
notice by the Company not to extend the Period of Employment in accordance with
Section 2, the end of the Period of Employment shall constitute and be
considered a termination without Cause pursuant to paragraph (c) of this
Section and shall entitle the Executive to his Accrued Benefits and the
separation payments delineated in paragraph (c)(i)-(iii) of this Section 7.

 

(g)                                 Termination After a Change in Control. 
Notwithstanding any of the foregoing to the contrary, if during the period that
commences upon a Change in Control and ends twelve (12) months after a Change in
Control, the Company should terminate the Period of Employment without Cause or
the Executive should terminate the Period of Employment for Good Reason, the
Executive shall be entitled to the same separation payments and benefits as
provided under paragraph (c) of this Section 7, except that amounts referred to
in clause (i) of paragraph (c) shall be paid in a lump sum within thirty (30)
days following the Executive’s termination of employment.

 

Notwithstanding anything in the above to the contrary, amounts shall also be
payable under this paragraph (g) if such termination occurs prior to a Change in
Control and it is reasonably demonstrated by the Executive that such termination
of employment (x) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (y) otherwise arose in
connection with or in anticipation of a Change in Control.

 

(h)                                 Definitions.

 

For purposes of this Agreement:

 

(i)                                     “Cause” shall mean: the refusal or
continued willful failure by the Executive to perform substantially his duties
with the Company (other than any failure resulting from incapacity due to
physical or mental illness) after a demand for substantial performance is
delivered to the Executive by the Company which identifies in reasonable detail
the manner in which the Executive has not substantially performed his duties;
engaging in illegal conduct or gross misconduct which causes financial or
reputational harm to the Company; habitual abuse of narcotics or alcohol;
material breach of any written policy of Company or a subsidiary, including the
Company’s Code of Business Conduct and Ethics; fraud or material dishonesty in
connection with the business of Company or a subsidiary; any material breach by
the Executive of one or more of the covenants contained in Section 8 or 9

 

6

--------------------------------------------------------------------------------


 

hereof; and any violation of a statutory or common law duty of loyalty to the
Company or any of its subsidiaries.  For purposes of this definition, acts or
omissions of the Executive shall not be considered “willful” unless done or
omitted by the Executive (A) intentionally or not in good faith and (B) without
the reasonable belief that the Executive’s action or omission was consistent
with the direction of the Board, and shall not include failure to act resulting
from incapacity due to physical or mental impairment.

 

(ii)         “Change in Control” shall mean:

 

(1)         acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than fifty percent (50%) of either (x) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (y) the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the
Company, if a majority of the Incumbent Board (as such term is defined below)
approve a resolution expressly providing that such acquisition does not
constitute a Change in Control under this clause (A) (excluding any acquisition
resulting from the exercise of an exercise, conversion or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from the Company); (B) any acquisition by the Company, or a corporation
controlled by the Company; (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; (D) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities; or (E) any
acquisition by any corporation pursuant to a transaction that complies with
clauses (x), (y) and (z) of subsection (3) of this definition; provided further,
that for purposes of clause (B), if any Person other than the Company or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company shall become the beneficial owner
within the meaning of Rule 13d-3 promulgated under the Exchange Act (the
“Beneficial Owner”) of more than fifty percent (50%) of the Outstanding Common
Stock or of the Outstanding Voting Securities by reason of an acquisition by the
Company, and such Person shall, after such acquisition by the Company, become
the Beneficial Owner of any additional shares of the Outstanding Common Stock or
any additional Outstanding Voting Securities and such Beneficial Ownership is
publicly announced, such additional Beneficial Ownership shall constitute a
Change in Control;

 

(2)         individuals who, as of the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company subsequent to the date of this Agreement, whose

 

7

--------------------------------------------------------------------------------


 

election, or nomination for election by the Company’s stockholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall not be deemed a member of the
Incumbent Board; or

 

(3)         consummation of a  reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (x) all or substantially all of the individual or entities who are the
Beneficial Owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own within the meaning of Rule 13d-3 promulgated under the
Exchange Act (“Beneficially Own”) directly or indirectly, more than fifty
percent (50%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Corporate Transaction (including, without limitation, a corporation
that as a result of such transaction owns all or substantially all of the
outstanding stock of  the Company or all or substantially all of the Company’s
assets either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Common Stock and the Outstanding Voting
Securities, as the case may be, (y) (1) no Person (other than the Company or a
corporation controlled by the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, the corporation resulting from such Corporate Transaction, or any
Person that Beneficially Owned, immediately prior to such Corporation
Transaction, directly or indirectly, more than fifty percent (50%) of the
Outstanding Common Stock or the Outstanding Voting Securities, as the case may
be) will Beneficially Own, directly or indirectly, more than fifty percent (50%)
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (2) individuals who were members of the Incumbent
Board at the time of the Board’s approval of the execution of the initial
agreement providing for such Corporate Transaction will constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or (z) consummation of a plan of complete
liquidation or dissolution of the Company.

 

(iii)                                       “Disability” shall mean the
inability of Executive for a period of 120 consecutive days or 180 days in any
twelve (12) month period to render

 

8

--------------------------------------------------------------------------------


 

substantially the services required of Executive under this Agreement by reason
of mental or physical impairment, whether resulting from illness, accident or
otherwise.

 

(iv)                                      “Good Reason” shall mean the
occurrence of any of the following without the Executive’s express written
consent: (i) a reduction by the Company in Executive’s Base Salary or target
bonus opportunity as in effect on the date of this Agreement or, in the event of
a Change in Control, as in effect immediately prior to the Change in Control, it
being understood that a change in the performance criteria applicable under any
bonus plan (provided that such change, to the extent applicable, effects
executives of the Company generally), shall not be Good Reason hereunder;
(ii) the Company’s failure to keep in effect retirement, health and welfare
benefits plans, and executive compensation plans under which Executive is
eligible to receive benefits substantially similar in value in the aggregate to
the benefits Executive is eligible to receive under such plans as of the date of
this Agreement or, in the event of a Change in Control, the day prior to the
effective date of the Change in Control, it being understood that a change in
the performance criteria (provided such change is not applicable solely to the
Executive) applicable for awards under any incentive or bonus plan, shall not be
good reason hereunder, (iii) the Company’s requiring Executive to be based
anywhere more than fifty (50) miles from where Executive’s principal place of
employment is located on the date of this Agreement; (iv) any change in the
commuting policy or reimbursement policy set forth in Section 5 as in effect on
the date hereof; (v) a change in the duties or reporting responsibilities of
Executive that is inconsistent in any substantial adverse respect with
Executive’s positions, duties or responsibilities as in effect on the effective
date of this Agreement or, in the event of a Change in Control, immediately
prior to the Change in Control (including any material adverse diminution of
such duties or responsibilities); provided, however, that Good Reason shall not
be deemed to occur upon a change in duties or responsibilities that is solely
and directly a result of the Company no longer having publicly traded securities
and does not involve any other event set forth in this paragraph; and
(vi) failure by Company to obtain a satisfactory agreement from any Successor
(as defined in Section 10) to assume and agree to perform this Agreement as
provided in Section 10.  Notwithstanding the foregoing, the Executive shall not
be deemed to have terminated the Period of Employment for Good Reason unless the
Executive gives written notice to the Company stating in reasonable detail the
events which constitute Good Reason, such notice to be given within the later of
(i) thirty (30) days of the occurrence of such event or (ii) five (5) days of
the date the Executive knows of the event constituting Good Reason and, if such
failure or breach is reasonably susceptible to cure, the Company does not effect
a cure within such thirty (30) day period.

 

(i)                                     Mutual Release and Non-Disparagement
Agreement.  As a condition of the receipt of the separation payments and
benefits under paragraphs (c), (e), (f) and (g) of this Section, the Executive
must execute a separation agreement, in form and substance reasonably
satisfactory to the Company and the

 

9

--------------------------------------------------------------------------------


 

Executive, containing provisions under which the parties (i) release each other,
including the Company, its subsidiaries and the officers, employees and agents
of Company and its subsidiaries, from all liability arising out of, or in
connection with Executive’s employment and termination of employment with the
Company and (ii) agree not at any time to publicly denigrate, ridicule or
intentionally criticize each other including, without limitation, by way of news
interviews or the expression of personal views, opinions or judgments to the
news media; provided, however, that nothing herein shall prohibit the Company or
Executive from making disclosure to tax or legal counsel or disclosure
reasonably required under the federal securities laws and the rules of the
Securities and Exchange Commission promulgated thereunder and the rules of any
stock exchange or national securities market on which the Company’s securities
are traded.  If an arbitrator determines that the Executive has materially
breached the terms of such separation agreement, the Company may immediately
cease all payments to the Executive under this Agreement, may seek recovery of
payments received by the Executive under this Agreement and shall be entitled to
monetary damages and an injunction, restraining order or other equitable relief
restraining any such material breach.  If an arbitrator determines that the
Company, its subsidiaries or the officers, employees and agents of the Company
have materially breached the terms of such separation agreement, the Executive
shall be entitled to monetary damages and an injunction, restraining order or
other equitable relief restraining any such material breach.

 

(j)                                     Tax Gross-Up.  If the Executive incurs
an excise tax imposed on “excess parachutes payments” under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) as defined in
Section 280G of the Code or any additional tax under Section 409A of the Code,
in each case on account of any amount paid or payable to, or for the benefit of,
the Executive by the Company or its stockholders or affiliates in respect of
obligations of the Company or Parent, in each case, in respect of this Agreement
or any of the Company’s or Parent’s incentive and benefit plans, then the
Company shall pay the Executive an amount equal to the sum of (x) the excise
taxes payable on such excess parachutes payments and/or the additional taxes
payable on any amounts, plus (y) an additional amount such that after payment of
all taxes on such additional amount there remains a balance sufficient to pay
taxes actually due and payable on the tax referred to in clause (x).

 

(k)                                  No Mitigation.  Upon termination of the
Period of Employment, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement.  Amounts due to the Executive under this Agreement shall not be
subject to offset by the Company for any claims the Company may have against the
Executive, unless otherwise specifically agreed to in writing by the Executive.

 

8.                                       Confidential Information.  The
Executive reaffirms and agrees that at all times during the Period of Employment
and thereafter the Executive will

 

10

--------------------------------------------------------------------------------


 

comply with the terms of the Confidentiality Agreement between the Executive and
the Company dated April 18, 2005 and attached as Exhibit A hereto.

 

9.          Non-competition and Non-solicitation Agreement.

 

(a)                                  Non-Compete. Without the consent in writing
of the Board of Directors of the Company, during the Period of Employment and
for the period of  twelve (12) months following termination of employment for
any reason, the Executive will not permit the Executive’s name to be used by, or
engage in, or carry on, directly or indirectly, either for the Executive or as a
member of a partnership or as a stockholder, member, manager, investor, officer
or director of a corporation, limited liability company or similar entity or as
an employee, agent, associate or consultant of any person, partnership,
corporation, limited liability company or similar entity, any business in
competition with the business carried on by the Company or any of its
subsidiaries within the geographical areas in which the Company or its
subsidiaries are conducting their business operations or providing services as
of the date of the Executive’s termination of employment (a “Competitive
Enterprise”).  Notwithstanding the preceding sentence, the Executive shall not
be prohibited from owning less than five percent (5%) of the equity of any
publicly traded entity.

 

(b)                                 Non-Solicit.  Without the consent in writing
of the Board of Directors of the Company (which consent shall be in the sole
discretion of the Board of Directors of the Company), during the Period of
Employment, and for the period of (x) twelve (12) months following termination
of employment for any reason other than those specified in clause (y) and (y)
twenty-four (24) months following termination of employment by the Company
without Cause or by the Executive for Good Reason, the Executive shall not, in
any manner, directly or indirectly (without the prior written consent of the
Company): (i) Solicit any Customer to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Company,
(ii) transact business with any Customer that would cause the Executive to be a
Competitive Enterprise, (iii) interfere with or damage any relationship between
the Company and a Customer or (iv) Solicit anyone who is then an executive of
the Company (or who was an executive of the Company on the date of the
Executive’s termination of employment or within the prior twelve (12) months) to
resign from the Company or to apply for or accept employment with any other
business or enterprise.

 

For purposes of this Agreement, (A) a “Customer” means any customer or
prospective customer of the Company or its subsidiaries to whom the Executive
provided services, or for whom the Executive transacted business, or whose
identity became known to

 

11

--------------------------------------------------------------------------------


 

the Executive in connection with the Executive’s relationship or employment with
the Company or its subsidiaries, and (B) “Solicit” means any direct or indirect
communication of any kind, regardless of who initiates it, that in any way
invites, advises, encourages or requests any person to take or refrain from
taking any action.

 

(c)                                  Effect of Material Breach.  In the event
the Executive materially breaches the provisions of paragraphs (a) or (b) of
this Section 9, the Company may immediately cease all payments to the Executive
under this Agreement, may seek recovery of payments received by the Executive
under this Agreement and shall be entitled to seek an injunction, restraining
order or other equitable relief restraining any such material breach, and
monetary damages for such material breach; provided, however, that nothing in
the preceding shall prohibit or otherwise impact the Executive’s right or
ability to dispute that a material breach has occurred.

 

10.                                         Successor of Company.  The Company
will require any Successor to expressly assume and agree, by an agreement in
form and substance satisfactory to the Executive, to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.  Failure of the Company to obtain
such assent at least five business days prior to the time a person becomes a
Successor (or if the Company does not have at least five business days after
having notice that a person may become a Successor, within three business days
after having notice that such person may become or has become a Successor) shall
constitute Good Reason and, if a Change in Control of the Company has occurred
or thereafter occurs, shall entitle the Executive to the benefits provided in
paragraph (c) of Section 7.  For purposes of this Agreement, “Successor” shall
mean any person (a) that purchases all or substantially all of the assets of the
Company or obtains or succeeds to, or has the practical ability to control
(either immediately or with the passage of time), the Company’s business
directly, by merger or consolidation, or indirectly, by purchase of voting
securities or otherwise or (b) to whom the Company assigns this Agreement
pursuant to Section 15(a).

 

11.                                         Resolution of Disputes.  Any dispute
or controversy arising under or in connection with Executive’s entitlements
under this Agreement shall be settled exclusively by arbitration in Chicago,
Illinois by one arbitrator in accordance with the National Rules For The
Resolution of Employment Disputes of the American Arbitration Association then
in effect.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  The expenses of arbitration and reimbursement of the
prevailing party’s reasonable legal fees, costs and expenses shall be as
determined by the arbitrator in the arbitrator’s sole discretion.

 

12.                                         Legal Fees. Notwithstanding
Section 11 hereof to the contrary, Company shall reimburse the Executive for all
reasonable legal costs and fees and related expenses incurred by Executive
seeking to obtain or enforce any

 

12

--------------------------------------------------------------------------------


 

payment, benefit or right provided by this Agreement if the Executive’s claim is
substantially upheld by a court or an arbitration panel.

 

13.                                         Governing Law.  This Agreement is
governed by and is to be construed and enforced in accordance with the laws of
the State of Illinois without reference to rules relating to conflicts of law. 
If under such law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation or ordinance, such
portion shall be deemed to be modified or altered to conform thereto or, if that
is not possible, to be omitted from this Agreement; the invalidity of any such
portion shall not affect the force, effect and validity of the remaining portion
hereof.

 

14.                                         Notices.  Any notice, request, or
other communication required or permitted to be given hereunder shall be made to
the following addresses or to any other address designated by either of the
parties hereto by notice similarly given:  (a) if to the Company, to the
attention of the Chief Executive Officer, Merisant Company, 10 S. Riverside
Plaza, Suite 850, Chicago, IL  60606; and (b) if to the Executive, to Jonathan
W. Cole, at his last residence address identified on the payroll records of the
Company.  All such notices, requests, or other communications shall be
sufficient if made in writing either (i) by personal delivery to the party
entitled thereto, (ii) by facsimile with confirmation of receipt, (iii) by
certified mail, return receipt requested, or (iv) by express courier service,
and shall be effective upon personal delivery, upon confirmation of receipt of
facsimile transmission, upon the fourth day after mailing by certified mail, or
upon the second day after sending by express courier service from within the
United States.

 

15.           Miscellaneous.

 

(a)                          Entire Agreement.  This Agreement, any attachments
hereto, the employee benefit plans referenced herein and any agreements
thereunder and the Indemnification Agreement existing as of the Effective Date
between the Company and the Executive constitute the entire understanding
between the Company and the Executive relating to the employment of the
Executive by the Company and supersede and cancel all prior written and oral
agreements and understandings with respect to the subject matter of this
Agreement.  In the event of any inconsistency between this Agreement and any
other agreement or document referred to herein, the terms of this Agreement
shall govern.  This Agreement may be amended but only by a subsequent written
agreement of the parties.  This Agreement shall be binding upon and shall inure
to the benefit of the Executive, the Executive’s heirs, executors,
administrators and beneficiaries, and the Company and its successors.  This
Agreement may not be assigned by one party without the express prior written
consent of the other party; provided, however, that, subject to Section 10
hereof the Company may assign its rights and obligations hereunder to Parent and
from and after the effective time of such assignment the “Company” as used
hereunder shall mean Parent.

 

13

--------------------------------------------------------------------------------


 

 (b)                      Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under applicable law or rule in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

(c)                          Withholding Taxes.  All amounts payable to the
Executive under this Agreement shall be subject to applicable withholding of
income, wage and other taxes if required by applicable law.

 

(d)                         Compliance with Section 409A.  Notwithstanding any
of the foregoing to the contrary, if any payments of money, delivery of shares
of Company stock or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments, delivery of shares or other benefits (x) shall, if
compliance with Section 409A of the Code can be effected by delaying such
payments, delivery of shares or other benefits, be delayed until the earliest
date on which such payments, delivery of shares or other benefits may be made
without causing the application of an accelerated or additional tax under
Section 409A of the Code, and (y) if compliance with Section 409A of the Code
cannot be effected by delaying such payments, delivery of shares or other
benefits, may be restructured, to the extent possible, in a manner, determined
by the Company and reasonably acceptable to the Executive, that does not cause
such accelerated or additional tax.

 

(e)                          Survival.  Sections 7, 8, 9, 10, 11, 12, 13, 14 and
15 of this Agreement shall survive and continue in full force and effect in
accordance with their respective terms, notwithstanding any termination of the
Period of Employment and/or this Agreement.

 

(f)                            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original and both of which
together shall constitute one and the same instrument.

 

(g)                         Construction.  The parties acknowledge that this
Agreement is the result of arm’s-length negotiations between sophisticated
parties each afforded representation by legal counsel.  Each and every provision
of this Agreement shall be construed as though both parties participated equally
in the drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

(h)                         Third Party Beneficiary.  The Parent is a third
party beneficiary of this Agreement with the right to enforce the provisions
hereof.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and day first above written.

 

 

 

MERISANT COMPANY

 

 

 

 

 

 

 

By:

/s/ Paul Block

 

 

 

Paul Block

 

 

Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Jonathan W. Cole

 

 

 

Jonathan W. Cole

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Confidentiality Agreement

 

[previously executed document to be attached in hard copy]

 

16

--------------------------------------------------------------------------------


 

Exhibit A


 


AGREEMENT


 

In consideration of the compensation and other benefits of my employment and
continued employment by Merisant Company or one of its Subsidiaries and of other
valuable consideration, I agree with Merisant as follows:

 


EMPLOYMENT BY MERISANT


 

As used herein, “Merisant” means Merisant Company or one of its Subsidiaries,
whichever is my employer.  The term “Subsidiary” means any corporation, joint
venture or other business organization in which Merisant Company now or
hereafter, directly or indirectly, owns or controls more than a fifty percent
(50%) equity interest.

 

During my Merisant employment I shall devote my working time and best efforts to
the service of Merisant and shall comply with the policies and procedures of
Merisant, including those relating to security and employee conduct, and I shall
not engage in any planning or other business or technical activity, competitive
with or in conflict with the business interests of Merisant Company or any
Subsidiary.

 


CONFIDENTIAL INFORMATION


 

As used herein, “Confidential Information” means all technical and business
information of Merisant Company and its Subsidiaries, whether patentable or not,
which is of a confidential, trade secret and/or proprietary character and which
is either developed by me (alone or with others) or to which I have access
during my employment.  “Confidential Information” such also include results
derived from confidential evaluations of, and the confidential use or non-use by
Merisant Company or any Subsidiary of, technical or business information in the
public domain.

 

I shall use my best efforts and diligence both during and after my Merisant
employment to protect the confidential, trade secret and/or proprietary
character of all Confidential Information.  I shall not, directly or indirectly,
use (for myself or another) or disclose any Confidential Information for so long
as it shall remain proprietary or protectible as confidential or trade secret
information, except as may be necessary for the performance of my Merisant
duties and as may be required by courts, administrative or regulatory agencies.

 

I shall deliver promptly to Merisant, at the termination of my employment, or at
any other time at Merisant’s request, without retaining any copies, all
documents and other material in my possession relating, directly or indirectly,
to any Confidential Information.

 

--------------------------------------------------------------------------------


 

Each of my obligations in this section shall also apply to the confidential,
trade secret and proprietary information learned or acquired by me during my
employment from others with whom Merisant Company or any Subsidiary has a
business relationship.

 

I understand that I am not to disclose to Merisant Company or any Subsidiary, or
use for its benefit, any of the confidential, trade secret or proprietary
information of others, including any of my former employers.

 


COMPETITIVE ACTIVITY


 

I shall not, directly or indirectly (whether as owner, partner, consultant,
employee or otherwise), at any time during the period of two years following
termination for any reason of my final employment with Merisant Company or any
Subsidiary, engage in or contribute my knowledge to any work or activity that
involves a (a) tabletop sweetener product; or (b) any product or process, which
is then competitive with a product or process (i) from which the Subsidiary,
division or region of Merisant for which I devoted the majority of my time then
derives a material portion of its earnings and (ii) about which I accessed
Confidential Information while at Merisant Company or any Subsidiary at any time
during the period of five years immediately prior to such termination
(“Competitive Work”).  Following the expiration of said two year period, I shall
continue to be obligated under the “Confidential Information” section of this
Agreement not to use or to disclose Confidential Information so long as it shall
remain proprietary or protectible as confidential or trade secret information.

 

During my employment by Merisant and for a period of two years thereafter, I
shall not, directly or indirectly, induce or attempt to induce a salaried
employee of Merisant Company or any of its Subsidiaries to accept employment or
affiliation involving Competitive Work with another firm or corporation of which
I am an employee, owner, partner, shareholder, or consultant.

 

If, at any time of enforcement of this Agreement, a court or an arbitrator holds
that the terms stated in this “Competitive Activity” section are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period or scope reasonable under such circumstances shall be substituted for the
stated period or scope and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period and/or scope permitted
by law.

 


IDEAS, INVENTIONS OR


DISCOVERIES

 

I shall promptly disclose to Merisant all ideas, inventions or discoveries,
whether or not patentable, which I may conceive or make, alone or with others,
during my employment, whether or not during working hours, and which directly or
indirectly

 

(a)   relate to matters within the scope of my duties or field of responsibility
during my employment by Merisant Company or its Subsidiaries; or

 

(b)   are based on my knowledge of the actual or anticipated business or

 

2

--------------------------------------------------------------------------------


 

interests of Merisant Company or its Subsidiaries; or

 

(c)   are aided by the use of time, materials, facilities or information of
Merisant Company or its Subsidiaries.

 

I hereby assign to Merisant, or its nominee, without further compensation, all
of my right, title and interest in all such ideas, inventions or discoveries in
all countries of the world.

 

Without further compensation but at Merisant’s expense, I shall give all
testimony and execute all patent applications, rights of priority, assignments
and other documents and in general do all lawful things requested of me by
Merisant to enable Merisant to obtain, maintain, and enforce protection of such
ideas, inventions and discoveries for and in the name of Merisant, or its
nominee, in all countries of the world.  However, should I render any of these
services following termination of my employment, I shall be compensated at a
rate per hour equal to the base salary I received from Merisant at the time of
termination and shall be reimbursed for reasonable out-of-pocket expenses
incurred in rendering the services.

 

I recognize that ideas, inventions or discoveries of the type described above
conceived or made by me, alone or with others, within one year after termination
of my employment are likely to have been conceived in significant part while
employed by Merisant.  Accordingly, I agree that such ideas, inventions or
discoveries shall be presumed to have been conceived during my Merisant
employment unless and until I have established the contrary by clear and
convincing evidence.

 


MISCELLANEOUS


 

This Agreement shall be construed under the laws of the State of Illinois and
shall be binding upon and enforceable against my heirs and legal representatives
and the assignees of any idea, invention or discovery conceived or made by me.

 

To the extent this Agreement is legally enforceable, it shall supersede all
previous agreements covering this subject matter between me and Merisant Company
or its Subsidiaries, but shall not relieve me or such other party from any
obligations incurred under any such previous agreement while in force.

 

If any provision of this Agreement is held invalid in any respect, it shall not
affect the validity of any other provision of this Agreement.  If any provision
of this Agreement is held to be unreasonable as to time, scope or otherwise, it
shall be construed by limiting and reducing it so as to be enforceable under
then applicable law.

 

If I am transferred from the company which was my employer at the time I signed
this Agreement to the employment of another company that is a Subsidiary of
Merisant Company or is Merisant Company itself, and I have not entered into a
superseding agreement with my new employer covering the subject matter of this
Agreement, then this Agreement shall continue in effect and my new employer
shall be termed “Merisant” for all purposes hereunder and shall have the right
to enforce this

 

3

--------------------------------------------------------------------------------


 

Agreement as my employer.  In the event of any subsequent transfer, my new
employer shall succeed to all rights under this Agreement so long as such
employer shall be Merisant Company or one of its Subsidiaries and so long as
this Agreement has not been superseded.

 

Nothing in this Agreement alters the at-will employment relationship between
Merisant and its employees.

 

This Agreement is signed in duplicate, as of the 20th of April 2005.

 

MERISANT COMPANY

 

 

By:

 

/s/ Jonathan W. Cole

 

/s/ Jonathan W. Cole

 

 

 

Signature of Employee

 

 

 

Title:

 

 

Jonathan W. Cole

 

 

 

Typed Name of Employee

 

 

 

OR

 

 

 

 

 

 

 

 

 

Name of Subsidiary

 

Employment Location

 

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------